Citation Nr: 1724725	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether unearned income from the Texas Lottery Commission from 2010 is considered countable income for VA pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to January 1977 and from March 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran received unearned income in 2010 from the Texas Lottery Commission that did not consist of monetary payment and/or tangible goods.  


CONCLUSION OF LAW

The unearned income in 2010 from the Texas Lottery Commission does not constitute countable income for VA pension purposes.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Improved nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  See also 38 U.S.C.A. § 1503.

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of 
death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  

In October 2012, VA received information from an Income Verification Match showing that the Veteran received $66,667.00 in unearned income in 2010 from the Texas Lottery Commission.  The Veteran acknowledged in his October 2014 notice of disagreement that he won a prize from the Texas Lottery Commission, but he felt that the valuation was excessive.  In the February 2015 statement of the case, the Pension Management Center noted that taxes had been deducted from the gross winnings, and that therefore the net income for VA purposes was $50,000.25.

The Veteran submitted a March 2015 letter from the Texas Lottery Commission stating that he was a winner in the fourth Texas Lottery Dallas Cowboys Second-Chance drawing held on December 9, 2009 and that his prize was processed in January 2010.  The Veteran testified at the February 2017 Board hearing that he won a weekend getaway package that included airfare and a hotel stay.  He further said that he did not receive any cash as part of the lottery prize.  Information he submitted from the Texas Lottery Commission indicates three prize packages that included airfare, hotel accommodations, ground transportation, and football related experiences such as game tickets and a stadium tour.  None of the prize packages included cash or goods, and it does not appear that the prize package the Veteran won was transferrable.  The Texas Lottery Commission did not include the monetary values of the prize packages.  Furthermore, there is no information of record indicating how the prize the Veteran won was valued.

The Board finds the Veteran's contention that the stated valuation appears to be excessive.  However, the amount of the prize is not the dispositive factor in this case.  Regardless of the value, the Board finds that the prize did not add to the Veteran's net worth, could not be sold (or at least would be very difficult to sell with an expiring time limit), was not sold and did not help pay for living expenses.  Although it likely constituted taxable income, given the specific facts of this case, the Board does not find that it constituted income for pension purposes for the reasons stated.

Giving the benefit-of-the-doubt to the Veteran, since he did not receive cash or goods as part of his 2010 prize package from the Texas Lottery Commission, and any value did not equate to the type of income for which pension exists, the Board finds that the prize is not countable income for VA pension purposes.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The unearned income from the Texas Lottery Commission in 2010 is not considered countable income for VA pension purposes, and the appeal is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


